J-S50015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: L.S., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.S., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 527 WDA 2018

                      Appeal from the Order April 9, 2018
     In the Court of Common Pleas of Allegheny County Orphans’ Court at
                       No(s): CP-02-AP-0000008-2018


BEFORE: BOWES, J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 22, 2018

       C.S. (“Mother”) appeals from the April 9, 2018 orphans’ court order

that involuntarily terminated her parental rights to her son, L.S.1 We affirm.

       The Allegheny County Office of Children, Youth and Families (“CYF”) has

an extensive history with this family, beginning with L.S.’s September 2014

birth, when Mother tested positive for cocaine, opiates, Subutex, and

benzodiazepines. L.S. was immediately removed from Mother and placed into

foster care. The juvenile court adjudicated him dependent on September 26,

2014; however, he was returned to Mother on March 10, 2015, approximately

six months later. CYF closed the case on July 14, 2015.



____________________________________________


1 By separate order entered on the same date, the orphans’ court involuntarily
terminated the parental rights of the biological father, T.P. (“Father”), who did
not appeal.
J-S50015-18


      Thereafter, on October 20, 2016, CYF resumed contact with the family

when police took L.S. into protective custody after Mother left him

unsupervised at home at 1:30 a.m. The juvenile court removed L.S. from

Mother’s care and placed him in his current pre-adoptive foster home. As a

result of the incident, Mother pled guilty to endangering the welfare of a child

(“EWOC”), and was sentenced to two years probation with conditions to

complete a drug and alcohol evaluation and treatment, if necessary, and to

enroll and complete a parenting class.       The Commonwealth withdrew a

concomitantly filed charge of possession of drug paraphernalia.

      The juvenile court adjudicated L.S. dependent a second time on

November 17, 2016.       The ensuing family service plan (“FSP”) that CYF

developed for Mother included the primary objectives to: (1) complete a drug

and alcohol evaluation; (2) submit random urine screens; (3) attend a

parenting program; (4) participate in mental health treatment; (5) maintain

supervised visitation with L.S.; and (6) acquire appropriate housing.        In

addition, the juvenile court ordered Mother to participate in a dual diagnosis

program in order to address her substance abuse and mental health problems.

      Shortly after the adjudication hearing, Mother was arrested for

possession of a controlled substance after the police recovered a bag of heroin,

a Suboxone strip, and a used crack pipe from her home. She was convicted

of one count of possession and the remaining charges were withdrawn. The

trial court imposed twelve months probation.



                                     -2-
J-S50015-18


       On January 9, 2018, CYF filed a petition to involuntarily terminate

Mother’s parental rights to L.S. pursuant to 23 Pa.C.S. § 2511(a) and (b). The

orphans’ court appointed counsel for Mother.      Cynthia Moore, Esquire, the

attorney appointed as the guardian ad litem during the dependency

proceedings, reprised that role and served as L.S.’s legal counsel.2 During the

termination of parental rights hearing, CYF presented testimony from Malika

Mason, the CYF caseworker assigned to the family, and Neil Rosenblum, Ph.D.,

the court-appointed psychologist who performed an individual evaluation of

Mother and interactional evaluations of Mother with L.S., and L.S. with his

foster parents. Significantly, Dr. Rosenblum diagnosed Mother with an opioid

disorder, stimulant disorder with cocaine dependency, unspecified depressive

disorder, unspecified post-traumatic stress disorder, and antisocial personality

____________________________________________


2 Pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for the child’s legal interests, which our Supreme Court
has defined as a child’s preferred outcome. In re T.S., __ A.3d __, 2018 WL
4001825 at * 1 (Pa. 2018) (citing In re Adoption of L.B.M., 161 A.3d 172,
174 (Pa. 2017)). The T.S. Court confirmed that a guardian ad litem who is
an attorney may act as legal counsel pursuant to § 2313(a) as long as the
dual roles do not create a conflict between the child’s legal and best interests.
As it relates to minors that are incapable of expressing their preferred
outcome, the High Court explained, “if the preferred outcome of the child is
incapable of ascertainment because the child is very young and pre-verbal,
there can be no conflict between the child’s legal interests and his or her best
interests; as such, the mandate of Section 2313(a) of the Adoption Act that
counsel be appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a), is satisfied
where the court has appointed an attorney-guardian ad litem who represents
the child’s best interests during such proceedings.” Id. at *10. Instantly, we
discern no conflict in Attorney Moore’s representation of the legal interests
and best interests of her three-year-old client.


                                           -3-
J-S50015-18


traits.     Attorney Moore called to the stand Gail Redman, the foster care

coordinator who supervised several of Mother’s visitations with L.S. Mother

testified on her own behalf.        Following the close of evidence, the orphans’

court entered its order involuntarily terminating Mother’s parental rights to

L.S. pursuant to § 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

          Mother timely filed a notice of appeal, along with a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

Mother raises the following issues for our review.

          1. Did the trial court abuse its discretion and/or err as a matter of
             law in granting the petition to involuntarily terminate Mother’s
             parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and
             (8)?

          2. Did the trial court abuse its discretion and/or err as a matter of
             law in concluding that CYF met its burden of proving by clear
             and convincing evidence that termination of Mother’s parental
             rights would best serve the needs and welfare of L.S. pursuant
             to 23 Pa.C.S. § 2511(b)?

Mother’s brief at 6.

             In matters involving the involuntary termination of parental

rights, our standard of review is as follows:

          The standard of review in termination of parental rights cases
          requires appellate courts “to accept the findings of fact and
          credibility determinations of the trial court if they are supported
          by the record.” In re Adoption of S.P., [47 A.3d 817, 826 (Pa.
          2012)]. “If the factual findings are supported, appellate courts
          review to determine if the trial court made an error of law or
          abused its discretion.” Id. “[A] decision may be reversed for an
          abuse of discretion only upon demonstration of manifest
          unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
          trial court’s decision, however, should not be reversed merely
          because the record would support a different result. Id. [at] 827.


                                          -4-
J-S50015-18


      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). As we previously explained, “[t]he

trial court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation

omitted). Thus, “if competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, which requires a bifurcated analysis of the grounds for termination

followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,



                                      -5-
J-S50015-18


weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to § 2511(a)(2), (5), (8), and (b). We need only agree with the

orphans’ court as to any one subsection of § 2511(a), as well as § 2511(b),

to affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Instantly, we affirm the orphans’ court’s

decision to terminate parental under § 2511(a)(2) and (b), which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              ....

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

              ....

           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and


                                      -6-
J-S50015-18


          medical care if found to be beyond the control of the parent.
          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

23 Pa.C.S. § 2511(a)(2), and (b).

      We first examine the orphans’ court’s termination of Mother’s parental

rights under §2511(a)(2).

      In   order     to   terminate   parental   rights    pursuant   to
      23 Pa.C.S. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).

      Further, this Court has stated that a parent is required to make diligent

efforts   towards   the   reasonably   prompt    assumption    of   full    parental

responsibilities. In re A.L.D., supra at 337. A parent’s vow to cooperate,

after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous. Id. at 340.



                                       -7-
J-S50015-18


      Mother argues that the orphans’ court abused its discretion and/or erred

as a matter of law in granting the petition to involuntarily terminate her

parental rights. Mother’s brief at 14. She contends that the evidence clearly

established that she demonstrated substantial compliance with her FSP goals.

Id. Mother’s position highlights her participation in parenting programs, and

her attendance in dual mental health and drug and alcohol treatment.

Likewise, she emphasizes her compliance with directives to maintain a

regimen of medication, obtain additional mental health therapy for past

trauma, and acquire appropriate housing. Finally, Mother contends that she

visited L.S. consistently. Id.

      In addition, Mother disputes Dr. Rosenblum’s expert finding that she

presents physical and emotional risks to L.S. Id. at 15. She stresses that,

despite Dr. Rosenblum’s report that she behaved inappropriately during her

visits with L.S. in the past, Dr. Rosenblum did not directly observe any

irritability or agitation. Id. at 15. Moreover, Mother claims that, while Dr.

Rosenblum’s testimony discussed her mental health diagnosis and prognosis,

it did not address the effect of those findings on her ability to care for L.S. Id.

at 19. She further argues that Dr. Rosenblum relied upon extensive collateral

information to develop his opinion, including a letter purportedly written by

Mother’s adult daughter, which he neglected to verify as authentic. Id. at 19-

20. The missive that Mother challenges described her as selfish and unable

to take ownership or show remorse for what she caused her daughter to



                                       -8-
J-S50015-18


endure as a child. Id. at 38-39. Dr. Rosenblum stated that he did not rely

on the letter provided by Mother’s daughter, but found it constituted relevant

collateral information. Id. at 49.

      Finally, Mother challenges the veracity of the evidence that CYF

presented to demonstrate her mental instability and danger to L.S.         She

asserts that no nexus exists between the agency’s contentions and her

parenting ability. Id. at 20. In sum, Mother contends that since the record

demonstrates that she remedied her parental incapacity related to her ability

to care for L.S. and complied with her FSP goals, the orphans’ court erred in

terminating her parental rights pursuant to § 2511(a)(2). Id. at 20-21. For

the following reasons, we reject Mother’s core assertion that clear and

convincing evidence did not support the orphans’ court’s finding that

termination was warranted under the facts of this case.

      In finding that CYF adduced clear and convincing evidence to establish

the statutory grounds to terminate parental rights pursuant to §2511(a)(2),

the orphans’ court reasoned, in pertinent part, as follows:

             At the time of the termination proceeding, [L.S.] was
      approximately three (3) years and seven (7) months old. In the
      sum total of his forty-three (43) month life, he has been removed
      from Mother twice and he has been adjudicated dependent twice,
      all for the same concerns[:] Mother’s drug and alcohol use[;] the
      interplay with her mental health concerns[;] and her ability to
      appropriately parent him and meet his needs. [L.S.] has spent a
      total of twenty-three (23) months of his life in foster care as a
      result of Mother’s chronic issues.        The facts unequivocally
      establish that Mother was clearly unwilling or unable to even make
      reasonable progress in order to remedy the conditions that led to
      his second removal and second adjudication, and as such, she has


                                     -9-
J-S50015-18


      rendered herself unable to assume a role where she is able to
      provide essential parental care for [L.S.].

            ....

             Mother has regrettably not remedied the conditions that led
      to L.S.’s removal. Most importantly, Mother has not addressed
      the core issues preventing reunification and this [c]ourt finds it
      unsettling that Mother does not seem to grasp the impact that her
      lifestyle and continued choices has had on her ability to remedy
      the conditions that led to the removal.

Trial Court Opinion, 5/1/18, 8-10 (citations omitted).

      The certified record supports the orphans’ court’s decision. During the

termination hearing, Ms. Mason, the CYF caseworker assigned to this case in

late September of 2017, testified about the agency’s extensive involvement

with the family since 2014, when L.S. was first removed from Mother as an

infant and adjudicated dependent. N.T., 10/31/17, at 5. She continued that,

following his reunification with Mother, L.S. was removed again on October

20, 2016, because Mother left him alone at home at 1:30 a.m. Id. at 6. He

was adjudicated dependent a second time on November 17, 2016. Id. at 7.

      As it relates to Mother’s compliance with the present FSP goals, Ms.

Mason testified that Mother secured housing in late December of 2017,

currently attends drug and alcohol treatment, and is compliant with her

treatment program.     Id. at 8-9.   Ms. Mason confirmed that Mother also

participates in mental health therapy. Id. at 11-12.

      Despite those successes, however, Mother was unable to address her

substance abuse. Since October of 2016, Mother has either failed or refused



                                     - 10 -
J-S50015-18


to submit fifteen of twenty urine screens.         Id. at 10.   Similarly, Mother’s

attitude toward improving her parenting skills was equally lax.         Ms. Mason

stated that Mother failed to satisfy the program requirements for a parenting

class and, therefore, she did not receive a certificate of completion. Id. at 11,

22-23. She confirmed that Mother’s inability to provide appropriate and safe

parental supervision remains the agency’s chief concern. Id. at 14.

       Dr. Rosenblum raised similar worries during his testimony regarding his

evaluation of Mother on February 26, 2018. Id. at 33. Specifically, he was

troubled by Mother’s eighteen-to-twenty-year history of substance abuse. Id.

He was also troubled by Mother’s chronic use of opioids, including the

utilization of a Suboxone maintenance program for the last eight years. Id.

at 33-34. In addition, Dr. Rosenblum noted that Mother’s drug use cultivated

“a concerning history of criminal activity.”         Id. at 34.    Ultimately, Dr.

Rosenblum concluded that Mother had difficulty regulating her moods and

emotions, refused to accept responsibility for her actions, and blamed others

for her problems. Id. He noted that there are a number of reports about

Mother’s erratic behavior. Id. at 35. Examples of Mother’s combative nature

include an incident during a supervised visitation with L.S. and an outburst

during the court-ordered psychological evaluation.3 As it relates to the latter

episode, Mother became agitated during her first psychological assessment,


____________________________________________


3Likewise, the foster parents complained that Mother made telephone calls
and text messages to them at inappropriate hours of the night. Id. at 75-76.

                                          - 11 -
J-S50015-18


stormed out of the office, and refused to cooperate with the testing. Id. at

36.   While Mother returned on another day to complete the psychological

evaluation, she remains oblivious of her inimical demeanor.      Indeed, she

denies any problems with anger management, impulse control, or interacting

with others. Id. at 37. Likewise, Dr. Rosenblum confirmed that Mother does

not see herself as displaying irritability or poor judgment.   Instead, she is

preoccupied with what she perceives as her positive attributes, such as being

resolute, which Dr. Rosenblum characterized as an overly optimistic and

unrealistic assessment of current functioning. Id.

      Importantly, the record sustains the orphans’ court’s determination that

Mother’s parenting deficiencies impede L.S.’s development. Dr. Rosenblum

opined that Mother loves L.S., enjoys spending time with him, and tries to be

accommodating.     Id. 40.   However, L.S. requires consistency, discipline,

structure, and a parent who will respond calmly to his outbursts. Id. at 43.

Essentially, he reasoned that Mother’s parenting skills are inadequate to

address L.S.’s behavioral problems, aggression, impulse control, and history

of severe tantrums. Id. at 43, 51. In this vein, he highlighted that Mother

lacked an understanding of L.S.’s developmental functioning. Id. 51. In sum,

Dr. Rosenblum concluded that, while Mother is attempting to stabilize her life

by obtaining housing and attending drug and alcohol treatment, she is not

making any significant changes to her behavior, and most importantly, she

does not demonstrate an ability to provide L.S. with the stability, attention,



                                    - 12 -
J-S50015-18


and emotional support that he requires at this stage of his development. Id.

at 43-44. In fact, Mother did not recognize her son’s behavioral problems and

repeatedly stated that L.S. did not require the therapy that CYF obtained for

him.

       Finally, we review the testimony presented by Ms. Redman, the foster

care coordinator who supervised the majority of Mother’s visitations with L.S.

since March 2017. Id. at 74. She reported Mother as attending fifty-four of

seventy-eight visitations since December 2016.      Over that period, Mother

arrived late several times and was often argumentative.         Id. at 76-77.

Similarly, some of Mother’s visits with L.S. were terminated early because

Mother appeared intoxicated—stumbling, falling asleep on her feet, and

unable to focus.      Id. at 76.    Even when she was attentive, Mother

demonstrated poor parenting skills during a couple of the visitations by

engaging in discussions in the presence of L.S. about the termination

proceedings and then becoming enraged and argumentative when the

caseworker reprimanded her for the improper conduct. Id. at 76-77, 81.

       The foregoing testimony belies Mother’s assertion that she made diligent

efforts towards the reasonably prompt assumption of parental responsibilities.

At the time of the evidentiary hearing, then three-and-one-half-year-old L.S.

had been removed from Mother’s care and adjudicated dependent on two

separate occasions.    He has been in foster placement due to the second

adjudication since approximately October of 2016, when he was two years



                                     - 13 -
J-S50015-18


old. Over that period, Mother consistently neglected her parental obligations.

She did not complete parenting classes, submit random urine screens, or

behave appropriately during the supervised visitations.     She also admitted

during the hearing that she has not seen her trauma counselor for two months.

Significantly, Dr. Rosenblum testified that Mother’s unresolved issues with

past trauma and her inadequate parenting skills combined to impair her ability

to care for L.S., provide the child with needed emotional support and stability,

and address his behavioral problems.

      Accordingly, insofar as Mother’s repeated and continued incapacity,

abuse, neglect, or refusal to perform her parental duties has caused L.S. to

be without essential parental care, control, or subsistence necessary for his

physical or mental well-being, we find the competent evidence in the certified

record supports the orphans’ court’s decision to terminate Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(2). In re Adoption of S.P., supra

at 826-27.

      Having found that the orphans’ court did not abuse its discretion in

terminating Mother’s parental rights under § 2511(a)(2), we next determine

whether termination was proper under § 2511(b). Our Supreme Court has

stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791


                                     - 14 -
J-S50015-18


      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., supra at 267. “[I]n cases where there is no evidence of a bond

between a parent and child, it is reasonable to infer that no bond exists.

Accordingly, the extent of the bond-effect analysis necessarily depends on the

circumstances of the particular case.” In re Adoption of J.M., 991 A.2d 321,

324 (Pa.Super. 2010) (citations omitted).

      Mother contends that the orphans’ court erred in finding that CYF

presented clear and convincing evidence that involuntary termination of

Mother’s parental rights would best meet the developmental, physical, and

emotional needs and welfare of L.S. Mother’s brief at 21. She argues that

CYF relied heavily on Dr. Rosenblum’s testimony, utilizing a comparative

assessment between L.S.’s relationships with Mother and foster parents,

respectively. Id. at 22. Mother contends that it is undisputed that she loves

L.S., and wishes to remain a part of his life, and points out that Dr. Rosenblum

opined that L.S. would benefit from future contact with Mother. Id. at 23.

She further submits that she has a meaningful bond with L.S. and that the

deprivation of that bond and their love for each other is unnecessary. Id.

Thus, she maintains that CYF did not meet its burden of proof under

§ 2511(b). Id.




                                     - 15 -
J-S50015-18


      In contrast to Mother’s assertions, the orphans’ court found clear and

convincing evidence that severing the parent-child bond would not cause

extreme harm to L.S. Trial Court Opinion, 5/1/18, at 14. The orphans’ court

noted Dr. Rosenblum’s testimony that L.S. is well on his way to establishing a

secure identity in his current foster home, and considers his foster parents,

rather than Mother, as his “mom” and “dad.” Id. at 13. The orphans’ court

determined that the evidence established that the termination of parental

rights would provide L.S. with much needed stability and permanence that he

requires at this stage of his development. Id. In sum, the orphans’ court

concluded that the developmental, physical and emotional needs and welfare

of L.S. would best be served by terminating Mother’s parental rights. Id.

      The certified record sustains the orphans’ court’s analysis.        At the

termination hearing, Dr. Rosenblum noted that L.S. had been at his foster

home for about fourteen months and refers to his foster parents as “mom”

and “dad,” and views their son as his “brother.” N.T., 10/31/17, at 41. The

two boys share a close bond. Id. at 41-42. L.S. is developing a secure identity

within the family, which he considers his own. Id. at 43. In addition, Dr.

Rosenblum stressed that, unlike Mother, foster parents are very attentive,

nurturing, and understanding of L.S.’s behavioral problems. Id. at 42. They

are consistent with discipline, strive to help L.S. express his emotions, and aid

him in developing self-soothing skills, abilities that have proven difficult for

him to master.     Id.   Dr. Rosenblum testified that L.S. was affectionate,



                                     - 16 -
J-S50015-18


animated, and content with foster parents. He developed an attachment to

the foster family who cultivates a stability that is essential for him to subdue

his aggressive behavior. Id. at 42-43.

      Ultimately, Dr. Rosenblum concluded that terminating Mother’s parental

rights in anticipation of adoption would serve L.S.’s developmental, physical

and emotional needs and welfare.         Id.      Furthermore, he reasoned that

termination   of   Mother’s   parental   rights    would   not   cause   significant

psychological harm to L.S. because Mother is not able to provide the stability,

emotional support, and proper discipline that L.S. needs to develop and

overcome his behavioral problems. Id. at 44. As it relates to the remnants

of the parent-child relationship, Dr. Rosenblum explained that, although it is

generally beneficial for a child to maintain contact with a biological parent,

continued contact between Mother and L.S. would be detrimental due to

Mother’s antagonistic relationship with foster parents and her inability to

control her destructive impulses. Id.

      In light of the foregoing evidence, we discern no abuse of discretion or

legal error in the orphans’ court’s decision to terminate Mother’s parental

rights. The orphans’ court considered the nature and extent of the bond L.S.

shares with Mother, and determined that severing that bond would not be

detrimental. The certified record supports the orphans’ court’s determination.

While Mother professes to love L.S., a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights. In



                                     - 17 -
J-S50015-18


re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010). As we previously stated, a

child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125.

     As we find that the certified record supports the orphans’ court’s

conclusion that CYF presented clear and convincing evidence in favor of

terminating Mother’s parental rights to L.S. pursuant to 23 Pa.C.S.

§ 2511(a)(2) and (b), we do not disturb it.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2018




                                   - 18 -